Title: To Thomas Jefferson from J. P. P. Derieux, 19 November 1792
From: Derieux, Justin Pierre Plumard
To: Jefferson, Thomas


Charlottesville, 19 Nov. 1792. He has received the letter from TJ notifying him of the 250 dollars TJ had kindly sent him. Gamble has advised him that this sum was received in Richmond and credited to his account, and has given him notice that the bills of exchange for 5,000 livres had been returned to him protested. Consequently, he encloses a letter for Fenwick, who holds the power of attorney, asking him to use the last quarter of his legacy to purchase in Bordeaux the goods which TJ will kindly indicate to him sell best in Philadelphia and to send them to John Vaughan for sale on his account. He asks TJ to send a brief note of recommendation with the letter to Fenwick  so that this transaction will be expedited. TJ should make new remittances payable to Derieux’s name or order, because he has some business in Richmond and will receive the money from the person on whom TJ has drawn the order. Madame Derieux sends her respects.
